Citation Nr: 0737494	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  06-33 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss; and if so, whether the claim may be granted.

Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus; and if 
so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1977 to 
April 1980.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an October 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

In June 2007, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  At that hearing, the veteran 
submitted additional evidence directly to the Board 
accompanied by a signed written waiver of the RO's initial 
consideration of this additional evidence.  


FINDINGS OF FACT

1.  Claims for service connection for bilateral hearing loss 
and tinnitus were denied by a January 2004 rating decision 
that was not appealed.

2.  Evidence submitted subsequent to the January 2004 rating 
decision is not cumulative or redundant of the evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claim.

3.  The veteran's bilateral hearing loss is not related to 
active service.

4.  The veteran's tinnitus is not related to active service.




CONCLUSIONS OF LAW

1.  The January 2004 rating decision which denied claims for 
service connection for bilateral hearing loss and tinnitus is 
final. 38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2003).

2.  New and material evidence has been submitted since the 
January 2004 rating decision, and the claims of entitlement 
to service connection for bilateral hearing loss and tinnitus 
are reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.156 (2007).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active service. 38 U.S.C.A. § 1131 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  



I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007). 

A letter dated in August 2005 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The August 2005 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In a March 2006 letter, the veteran was informed of how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although this 
letter was not sent prior to initial adjudication of the 
veteran's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice, and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the veteran in October 2006.  

The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The veteran was also accorded a VA 
examination in October 2006. 38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).



II.	New and Material Evidence

In a decision dated in January 2004, the RO denied the 
veteran's claims for service connection for bilateral hearing 
loss and tinnitus.  The veteran did not appeal this decision.  
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2003).  Thus, the January 2004 decision is final.  

The veteran's application to reopen his claims of service 
connection for bilateral hearing and tinnitus was received in 
April 2005.  The Board notes that there has been a regulatory 
change with respect to the definition of new and material 
evidence, which applies prospectively to all claims made on 
or after August 29, 2001.  As the veteran filed his claim 
after this date, the new version (cited below) applies in 
this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by an October 2005 rating decision, the 
RO appears to have reopened the veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus but denied the claims on the merits.  On appeal, 
however, the Board must make its own determination as to 
whether any newly submitted evidence warrants a reopening of 
the claims.  This is important because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claims on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

The January 2004 rating decision denied service connection 
for hearing loss and tinnitus based on the lack of medical 
evidence of a currently-existing condition.  Thus, based on 
the grounds stated for the denials of service connection for 
hearing loss and tinnitus in the January 2004 rating 
decision, new and material evidence would consist of evidence 
of a current diagnosis of hearing loss and tinnitus and 
competent medical evidence linking such disabilities to the 
veteran's active service.

In this regard, additional evidence received since the 
January 2004 rating decision includes a February 2005 letter 
signed by R.B., UFSHC Supervising Audiologist, Department of 
Communication Sciences & Disorders, Speech and Hearing 
Clinic, University of Florida; a December 2005 private 
audiology examination and letter signed by N.S., C-HIS; VA 
treatment records; and a VA audio examination dated in 
October 2006.

The February 2005 private physician's letter indicates that 
the veteran reported significant noise exposure both at his 
current job and previously while in the Air Force.  
Audiological evaluation demonstrated slight to mild 
sensorineural hearing loss of the left ear and mild 
sensorineural hearing loss of the right ear.

The December 2005 private audiology examination demonstrates 
moderate bilateral sensorineural hearing loss in the left ear 
and very mild sensorineural hearing loss in the right ear 
with accompanying tinnitus.  The letter indicated that the 
veteran served in the Air Force as an ammunitions specialist 
from 1977 to 1980 and his duties included loading jets with 
ammunition, running heavy equipment, and disposing 
ammunitions by means of exploding.  The letter also indicated 
that the veteran experienced hearing problems, occasional 
dizziness, nausea, and experienced tinnitus during service.  
N.C. stated, "In my opinion [the veteran's] hearing loss, 
tinnitus, nausea, dizziness, and balance being off, are 
consistent with his duties in the service.  This is due to 
his being able to pinpoint when it started, and the 
conditions he serviced under."

In regard to the evidence submitted since the January 2004 
rating decision, the Board finds that the December 2005 
opinion of N.C. is neither cumulative nor redundant of the 
evidence of record.  Further, this evidence relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
As such, it constitutes new and material evidence sufficient 
to reopen the claims. 38 C.F.R. § 3.156(a).  Thus, the claims 
are reopened; and the Board will now turn to the merits of 
the claims.  

III.	Service Connection

In August 2003, the veteran filed his original claim for 
service connection for hearing loss and tinnitus and stated 
that his DD Form 214 showed that he worked with munitions and 
was exposed to flight line and that he has ringing in his 
ears and loss of hearing that gets worse every year.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

The first question that must be addressed, therefore, is 
whether incurrence of a chronic hearing condition factually 
shown during service.  The Board concludes it was not.  

Treatment on one occasion for ear pain cannot be considered a 
chronic disorder.  July 1978 health records noted that the 
veteran presented twice with complaints of a left ear ache; 
he was diagnosed with left otitis externa.  On August 2, 
1978, the veteran presented with complaints that his ear pain 
was worse and keeping him awake at night; he was diagnosed 
with left otitis externa.  The veteran's service medical 
records do not contain any other complaints of ear pain.

The Board also notes that the veteran's ears were evaluated 
on other occasions when the veteran presented with complaints 
of head congestion, headaches, sore throat, and stomach 
problems. Service medical records indicate that a May 1978 
health record noted that the veteran's tympanic membranes 
were retracted bilaterally.  A May 1979 health record which 
noted a diagnosis of sinus headaches versus migraine or other 
pathology indicated that the veteran's tympanic membranes 
were intact, and that there was slight fluid present past 
tympanic membranes bilaterally.  An October 1979 health 
record noted that the veteran's tympanic membranes were 
retracted.  A November 1979 health record noted that the 
veteran's tympanic membranes were clear and intact and that 
the canals had minimal redness.  A March 1980 health record 
noted that the veteran's tympanic membranes were dull with 
diffuse reflex; he was diagnosed with upper respiratory 
infection.

The veteran's service medical records also include several 
hearing examinations.  Upon entrance into service, the 
audiogram conducted in April 1977, demonstrated pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
10
10
LEFT
10
5
0
5
5

The veteran's service hearing examinations indicate that he 
was assigned to noise duty in September 1977.  On the 
Reference Audiogram conducted in October 1977, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
10
10
5
10
10



On the Hearing Conservation Data sheet dated in January 1978, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
15
10
LEFT
10
10
0
5
5

On the Hearing Conservation Data sheet dated in September 
1978, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
15
LEFT
5
5
5
5
10

The Report of Medical Examination conducted in April 1980 
demonstrated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
20
20
LEFT
5
5
5
5
5

The Board notes that with respect to claims for service 
connection for hearing loss, the United States Court of 
Appeals for Veterans Claims (hereafter "the Court"), has 
held that the threshold for normal hearing is from 0 to 20 
decibels, and that higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  

Thus, each service hearing examination demonstrated normal 
hearing, including the hearing examination for separation 
from service in which the veteran's ears were also was 
evaluated as normal.  Thus, there is no medical evidence that 
shows that the veteran suffered from a chronic hearing 
disability during service. 

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Sensorineural hearing loss can be 
service-connected on such a basis.  However, the first 
showing of this condition was not until more than twenty 
years after the appellant's discharge from service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
the lack of any relevant history reported between the 
veteran's date of discharge in 1980 and date of 
symptomatology, service connection is not warranted under 
38 C.F.R. § 3.303(b).  The Board notes that the first medical 
evidence of hearing loss or tinnitus in the record is dated 
in the year 2005.   

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

In this case, the appellant clearly has hearing loss and 
tinnitus.  Private medical records indicate that the veteran 
demonstrated bilateral sensorineural hearing loss with 
accompanying tinnitus.  In addition, the October 2006 VA 
examiner diagnosed the veteran with bilateral sensorineural 
hearing loss and noted a history of constant bilateral 
tinnitus.

The remaining question, therefore, is whether there is 
medical evidence of a relationship between the current 
disabilities and military service.

As noted above, in support of his claim, the veteran 
submitted a December 2005 private audiology examination which 
demonstrates moderate bilateral sensorineural hearing loss in 
the left ear and very mild sensorineural hearing loss in the 
right ear with accompanying tinnitus.  The accompanying 
letter indicates that the veteran served in the Air Force as 
an ammunitions specialist from 1977 to 1980 and his duties 
included loading jets with ammunition, running heavy 
equipment, and disposing ammunitions by means of exploding.  
The letter also indicates that the veteran experienced 
hearing problems, occasional dizziness, nausea, and 
experienced tinnitus during service.  N.C. stated, "In my 
opinion [the veteran's] hearing loss, tinnitus, nausea, 
dizziness, and balance being off, are consistent with his 
duties in the service.  This is due to his being able to 
pinpoint when it started, and the conditions he served 
under."

However, the October 2006 VA examination, M.F.L., 
audiologist, opined that the veteran's current hearing loss 
and tinnitus were less likely as not caused by or a result of 
military noise exposure.  M.F.L. noted that the veteran's 
hearing was normal throughout military service so the hearing 
loss was a post-service occurrence.  In addition, she noted 
that the configuration of the audiogram was not consistent 
with noise exposure, and assuming that recent test results 
were accurate, the veteran may have a fluctuant hearing loss 
in the left ear.  M.F.L. also noted that the veteran 
described intermittent dizziness and frequent fluctuation in 
his tinnitus which were not typical symptoms of inner ear 
damage due to noise exposure.

In deciding whether the veteran's hearing loss and tinnitus 
are related to service, it is the responsibility of the Board 
to weigh the evidence and decide where to give credit and 
where to withhold the same and, in so doing, accept certain 
medical opinions over others.  Evans v. West, 12 Vet. App. 
22, 30 (1998).  That responsibility is particularly onerous 
where medical opinions diverge.  At the same time, the Board 
is mindful that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Id.

With regard to the medical evidence, a diagnosis or opinion 
by a medical professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the courts have 
provided guidance for weighing medical evidence. They have 
held, for example, that a post-service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence. Grover v. West, 
12 Vet. App. 109, 112 (1999).  In addition, an examination 
that does not take into account the records of prior medical 
treatment is neither thorough nor fully informed. Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Here, there is a legitimate reason for accepting M.F.L.'s 
unfavorable opinion over N.C.'s favorable opinion.  While 
N.C. opined that the veteran's hearing loss and tinnitus were 
consistent with the veteran's duties during service, this 
conclusion was based on a history provided by the veteran. 
This unfortunately fails to take into account the relevant 
service medical records on file which document normal hearing 
throughout his time in service as well as at separation.

In comparison, all of these factors were considered by 
M.F.L., and her opinion was rendered only after an objective 
examination was conducted combined with a review of the 
claims file and the veteran's pertinent medical history.

Thus, the Board finds that M.F.L.'s reasoned medical opinion 
is accordingly more probative than the December 2005 
statement by N.C. 

In addition, the lapse in time between the veteran's active 
service and the first diagnoses of hearing loss and tinnitus 
also weighs against the claim. The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue. See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability.

Thus, the evidence preponderates against a finding that 
hearing loss or tinnitus was incurred or aggravated by his 
military service.

Although the veteran contends that hearing loss was caused by 
noise exposure during his active service, as a layman he is 
not competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  


ORDER

New and material evidence having been submitted, the 
reopening of the claim for service connection for bilateral 
hearing loss is granted.

New and material evidence having been submitted, the 
reopening of the claim for service connection for tinnitus is 
granted.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


